 328 NLRB No. 136NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.D.A. Fiori Construction Company and InternationalUnion of Operating Engineers, Local Union No.66, 66A, B, C, D, O, & R, AFLŒCIO. Case 6ŒCAŒ30331July 12, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by the Union on February 8, 1999,the General Counsel of the National Labor RelationsBoard issued a complaint on March 31, 1999, against
D.A. Fiori Construction Company, the Respondent, al-leging that it has violated Section 8(a)(1), (3), and (5) ofthe National Labor Relations Act.  Although properly
served copies of the charge and complaint, the Respon-dent failed to file an answer.On May 21, 1999, the General Counsel filed a Motionfor Summary Judgment with the Board.  On May 25,1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filedno response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notesthat unless an answer is filed within 14 days of service,all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, atthe Respondent™s request, granted an extension of time to
file an answer to the complaint, but that despite this ex-tension, no answer has been filed.In the absence of good cause being shown for the fail-ure to file an answer, we grant the General Counsel™sMotion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a Pennsylvaniacorporation, with an office and place of business inPittsburgh, Pennsylvania, has been engaged as an exca-vating contractor in the construction industry performingcommercial construction at various jobsites, includingjobsites located in Wilkins Township, Oakmont (theLongview jobsite), and Springdale, Pennsylvania.  Dur-ing the 12-month period ending January 31, 1999, theRespondent, in conducting its business operations, per-formed services valued in excess of $50,000 for Mistick,Inc., a corporation with an office and a place of businessin Pittsburgh, Pennsylvania.  During the 12-month periodending January 31, 1999, Mistick, Inc., in conducting itsbusiness operations, performed services valued in excessof $50,000 in States other than the Commonwealth of
Pennsylvania.  We find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act and that the Union, In-ternational Union of Operating Engineers, Local UnionNo. 66, 66A, B, C, D, O, & R, AFLŒCIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent, the unit,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct:All full-time and regular part-time employees engagedin construction work employed by the Employer at itsPennsylvania jobsites, excluding office clerical em-ployees and guards, professional employees and super-visors as defined in the Act.Since about April 8, 1998 and at all material times, theUnion has been the designated exclusive collective-bargaining representative of the unit and since about No-vember 4, 1998, the Union has been recognized as therepresentative by the Respondent.  This recognition has
been embodied in a memorandum of understanding dated
November 4, 1998.At all times since November 4, 1998, based on Section9(a) of the Act, the Union has been the exclusive collec-tive-bargaining representative of the unit.  By lettersdated November 10 and December 18, 1998, respec-tively, the Union has requested that the Respondent fur-nish it with the names and dates of hire, the wage rate,and the job classification for each bargaining unit em-ployee; a copy of any work rules; a copy of the healthcare plan, a summary plan description, any material
modifications made to the plan, a detailed explanation of
plan participant eligibility, and a letter from the healthcare provider detailing the total cost of the plan, per em-ployee participant; a copy of any pension plan, a sum-mary plan description, any material modifications madeto the plan, contribution amounts made into the plan by
the Respondent, as well as the vesting status and pension
account balances for each employee.This information is necessary for and relevant to theUnion™s performance of its duties as the exclusive col-lective-bargaining representative of the unit.  Since aboutNovember 10 and December 18, 1998, the Respondent DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2has failed and refused to furnish the Union with the in-formation requested by it.Since about May 28, 1998, certain employees of theRespondent employed at the Springdale and Longviewjobsites engaged in a strike.  The strike was caused bythe Respondent™s unfair labor practices as alleged in acomplaint which issued in Case 6ŒCAŒ29706, et al.The complaint in Case 6ŒCAŒ29706 alleged that theRespondent, by Owner David A. Fiori Jr.: about April 8,1998, at the Springdale jobsite, threatened to kill an em-ployee because he joined the Union; about May 20,1998, at the Longview jobsite, interrogated its employeesabout their union activities, impliedly threatened to closethe business, and informed its employees they were dis-loyal because of their support for the Union; and aboutJune 12, 1998, by telephone, promised an employee un-specified benefits if he would withdraw his chargeagainst the Respondent.In addition, the complaint in Case 6ŒCAŒ29706 al-leged that about April 8, 1998, the Respondent dis-charged employees Sean Puz, Jeff Whitico, and MerleSchilling, that these employees were reinstated by theRespondent on April 13, 1998, and that on that date, theRespondent reduced the work hours of employees Puzand Whitico.  The complaint also alleged that about May6, 1998, the Respondent issued a written warning to em-ployee Whitico.  The complaint further alleged that theRespondent engaged in this conduct because the namedemployees formed, joined, and assisted the Union andengaged in concerted activities, and to discourage em-ployees from engaging in these activities, and that theRespondent reduced the work hours of employees Puzand Whitico, and issued a written warning to Whiticobecause these employees gave testimony to the Board.The violations alleged in Case 6ŒCAŒ29706 were re-solved by virtue of an adjusted withdrawal (non-Boardsettlement agreement) of the complaint allegations, and
the General Counsel does not seek a remedy here for this
conduct.  Rather, the General Counsel seeks a finding in
this case that the conduct alleged in Case 6ŒCAŒ29706constitutes unfair labor practices, which serve as a predi-cate to the May 28, 1998 strike.1About January 14, 1999, by letter, employees Sean Puzand Jeff Whitico, who had engaged in the unfair laborpractice strike, made an unconditional offer to return totheir former positions of employment.  Since about Janu-ary 14, 1999, the Respondent has failed and refused toreinstate these employees to their former positions of
employment.
                                                       1 The complaint here re-alleged as unlawful the conduct in Case 6ŒCAŒ29706, alleged that such conduct was a predicate for the strike, andalleged that the strike was an unfair labor practice strike.  The Respon-dent™s non-answer to the complaint is an admission of all of the above.CONCLUSION OF LAWThe strike commencing on May 28, 1998, is an unfairlabor practice strike.By failing and refusing to reinstate unfair labor prac-tice strikers Puz and Whitico to their former positions ofemployment after they made an unconditional offer toreturn to work as described above, the Respondent has
been discriminating in regard to the hire or tenure or
terms and conditions of employment of its employees,
thereby discouraging membership in a labor organization
in violation of Section 8(a)(1) and (3) of the Act.  Fur-ther, by failing and refusing to furnish the Union with theinformation requested by it, the Respondent has beenfailing and refusing to bargain collectively with the ex-clusive collective-bargaining representative of its em-ployees, in violation of Section 8(a)(1) and (5) of theAct.  The Respondent has thereby engaged in unfair la-bor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed toeffectuate the policies of the Act.  We have further found
that the strike, which began on May 28, 1998, was an
unfair labor practice strike.  In addition, having foundthat the Respondent has violated Section 8(a)(3) and (1)by failing and refusing to reinstate employees Sean Puzand Jeff Whitico to their former positions of employ-ment, we shall order the Respondent to offer the dis-criminatees and, on their application, any other strikers,full reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, with-out prejudice to their seniority or any other rights orprivileges previously enjoyed, and to make them wholefor any loss of earnings and other benefits suffered as a
result of the discrimination against them.  Backpay shallbe computed in accordance with F. W. Woolworth Co.,90 NLRB 289 (1950), with interest as prescribed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).  TheRespondent shall also be required to expunge from itsfiles any and all references to the unlawful failure to re-instate, and to notify the discriminatees in writing thatthis has been done.Further, having found that the Respondent has failed toprovide the Union information that is relevant and neces-sary to its role as the exclusive bargaining representativeof the unit employees, we shall order the Respondent to
furnish the Union the information requested.ORDERThe National Labor Relations Board orders that theRespondent, D.A. Fiori Construction Company, Pitts-burgh, Pennsylvania, its officers, agents, successors, andassigns, shall1. Cease and desist from D.A. FIORI CONSTRUCTION CO.3(a) Refusing to reinstate employees Puz and Whiticoafter they made an unconditional offer to return to workfollowing the unfair labor practice strike.(b) Failing and refusing to provide necessary and rele-vant information to the Union, on request.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit concerning terms and conditions of employ-ment and, if an understanding is reached, embody theunderstanding in a signed agreement:All full-time and regular part-time employees engagedin construction work employed by the Employer at itsPennsylvania jobsites, excluding office clerical em-ployees and guards, professional employees and super-visors as defined in the Act.(b) Furnish to the Union in a timely manner the infor-mation requested by the Union on November 10 and De-cember 18, 1998.(c) Within 14 days from the date of this Order, offerSean Puz and Jeff Whitico full reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to theirseniority or any other rights or privileges previously en-joyed.(d) Make Sean Puz and Jeff Whitico whole for anyloss of earnings and other benefits suffered as a result ofthe discrimination against them, in the manner set forthin the remedy section of the decision.(e) Within 14 days from the date of this Order, removefrom its files any reference to the unlawful failures toreinstate, and within 3 days thereafter notify the employ-ees in writing that this has been done and that the failuresto reinstate will not be used against them in any way.(f) Accord all employees engaged in the strike whichstarted on May 28, 1998, the rights and privileges of un-fair labor practice strikers, including, on their uncondi-tional application, offering strikers not heretofore rein-stated immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority
or any other rights or privileges previously enjoyed, and
making whole for any loss of earnings strikers who have
made themselves available for employment on an uncon-ditional basis but who were refused reinstatement, in themanner set forth in the remedy section of this decision.(g) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(h) Within 14 days after service by the Region, post atits facility in Pittsburgh, Pennsylvania, and at its Penn-sylvania jobsites, copies of the attached notice markedﬁAppendix.ﬂ2  Copies of the notice, on forms provided bythe Regional Director for Region 6, after being signed bythe Respondent™s authorized representative, shall be
posted by the Respondent and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondent to
ensure that the notices are not altered, defaced, or cov-ered by any other material.  In the event that, during thependency of these proceedings, the Respondent has goneout of business or closed the facility involved in theseproceedings, the Respondent shall duplicate and mail, atits own expense, a copy of the notice to all current em-ployees and former employees employed by the Respon-dent at any time since November 10, 1998.(i) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
     Dated, Washington, D.C. July 12, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.Section 7 of the Act gives employees these rights.                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WE WILL NOT refuse to reinstate Sean Puz and JeffWhitico after they made an unconditional offer to returnto work following the unfair labor practice strike.WE WILL NOT fail and refuse to provide necessary andrelevant information to the Union, on request.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time employees engagedin construction work employed by us at our Pennsylva-nia jobsites, excluding office clerical employees andguards, professional employees and supervisors as de-fined in the Act.WE WILL furnish to the Union in a timely manner theinformation requested by the Union on November 10 andDecember 18, 1998.WE WILL within 14 days from the date of the Board™sOrder, offer Sean Puz and Jeff Whitico full reinstatementto their former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice to
their seniority or any other rights or privileges previouslyenjoyed.WE WILL make Sean Puz and Jeff Whitico whole forany loss of earnings and other benefits suffered as a re-sult of the discrimination against them, in the manner setforth in the remedy section of the decision.WE WILL, within 14 days from the date of the Board™sOrder, remove from our files any reference to our unlaw-ful failure to reinstate Sean Puz and Jeff Whitico, and WEWILL, within 3 days thereafter, notify each of them inwriting that this has been done and that the failure toreinstate will not be used against them in any way.WE WILL accord all striking employees from the strikewhich started on May 28, 1998, the rights and privilegesof unfair labor practice strikers, including, on their un-conditional application, offering strikers not heretoforereinstated immediate and full reinstatement to their for-mer jobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority
or any other rights or privileges previously enjoyed, and
making whole for any loss of earnings strikers who have
made themselves available for employment on an uncon-ditional basis but who were refused reinstatement, in themanner set forth in the remedy section of this decision.D.A. FIORI CONSTRUCTION COMPANY